360 S.W.3d 360 (2012)
Christopher CLATER, Claimant/Appellant,
v.
DIVISION OF EMPLOYMENT SECURITY, Respondent/Respondent.
No. ED 97074.
Missouri Court of Appeals, Eastern District, Division Three.
March 6, 2012.
Christopher Clater, Florissant, MO, Acting Pro Se.
Leah Beth Williamson, Missouri Department of Labor and Industrial Relations, Division of Employment Security, Jefferson City, MO, for Respondent.
Before ROBERT G. DOWD, JR., P.J., MARY K. HOFF, J., and SHERRI B. SULLIVAN, J.

ORDER
PER CURIAM.
Christopher Clater appeals from the Labor and Industrial Relations Commission's (Commission) decision finding that he was ineligible for unemployment insurance benefits. We have reviewed the briefs of the parties and the record on appeal and conclude the Commission's decision is supported by competent and substantial evidence. Section 288.210 RSMo 2006. An extended opinion would have no precedential value. We have, however, provided a memorandum setting forth the reasons for our decision to the parties for their use only. We affirm the judgment pursuant to Missouri Rule of Civil Procedure 84.16(b).